NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     VICTORIA MIRANDA, Appellant.

                             No. 1 CA-CR 14-0452
                               FILED 7-2-2015


          Appeal from the Superior Court in Maricopa County
                       No. CR2013-002131-001
          The Honorable Phemonia L. Miller, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                            STATE v. MIRANDA
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Jon W. Thompson joined.


J O N E S, Judge:

¶1             Victoria Miranda appeals her conviction for one count of
theft, a class three felony. After searching the entire record, Miranda’s
defense counsel has identified no arguable non-frivolous question of law.
Therefore, in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), defense counsel asks this Court to search
the record for fundamental error. Miranda was afforded the opportunity
to file a supplemental brief in propria persona which she elected not to do.
After reviewing the record, we find no error. Accordingly, Miranda’s
conviction and sentence are affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2            In 2009, Miranda, a licensed attorney, received a phone call
from Maria, a previous client who was calling from jail, and agreed to
represent her in the criminal matter for which she was incarcerated. Shortly
thereafter, Maria’s sister produced $18,000 to post as bond for Maria’s
release. Miranda convinced Maria’s sister to post the bond under
Miranda’s name because she was the attorney handling the case. After
Maria was sentenced in the criminal matter, the $18,000 bond was released
to Miranda. The following day, Miranda deposited the check in her bank
account and immediately dispersed the funds to herself, minus a seven
dollar transaction fee, in the form of $993 cash and a $17,000 cashier’s check
made payable to “Victoria Miranda.”

¶3           After Maria was released from jail in March 2010, she
contacted Miranda several times demanding the return of the $18,000. By




1      “We view the evidence and all reasonable inferences therefrom in
the light most favorable to sustaining the jury’s verdict[].” State v. Miles,
211 Ariz. 475, 476, ¶ 2 (App. 2005) (citing State v. Riley, 196 Ariz. 40, 42, ¶ 2
(App. 1999)).


                                       2
                            STATE v. MIRANDA
                            Decision of the Court

September 2011, the money had still not been returned, and Maria filed a
complaint against Miranda with the State Bar of Arizona.

¶4            In January 2012, the State Bar gave Miranda notice of the
allegations that she had stolen $18,000 from Maria. In response, Miranda
did not assert the existence of a fee agreement entitling her to the money.
However, in April 2012, Miranda produced a written fee agreement,
purportedly signed by Maria, stating that Maria agreed to pay $18,000 for
legal representation. Despite the newly produced agreement, Miranda
consented to disbarment in May 2012, and the State Bar referred the matter
to the Phoenix Police Department for further investigation.

¶5              In April 2013, Miranda was indicted and charged with one
count of theft and one count of forgery. At trial, Miranda testified she was
entitled to the $18,000 because of the work she completed for Maria’s
criminal case and other related matters. A forensic document examiner
testified that Maria’s signature on the fee agreement was authentic, but
Maria testified she never signed an agreement, and the jail had no record
that Miranda visited Maria in jail on the date listed next to Maria’s signature
or that it received any documents for Maria to sign on that date. Maria also
testified she agreed to and did pay Miranda $5,000 for legal representation
and denied Miranda’s claim that additional amounts were owed from a
past-due bill on another matter. Furthermore, the State presented evidence
that Miranda sent letters promising to return the funds to Maria.

¶6           Following an unsuccessful motion for judgment of acquittal,
the jury found Miranda guilty of theft and acquitted her of forgery.
Miranda was sentenced to two days of incarceration, given credit for two
days of time served, and placed on unsupervised probation for eighteen
months. The court also ordered Miranda be subject to further sentencing
should she fail to comply with the terms of her probation. Miranda timely
appealed.

                               DISCUSSION

¶7            A person commits theft if “without lawful authority, the
person knowingly: . . . [c]ontrols property of another with the intent to
deprive the other person of such property.” Ariz. Rev. Stat. (A.R.S.) § 13-
1802(A)(1).2 Although Miranda and Maria gave conflicting testimony,
sufficient evidence was presented to support the jury’s conclusion that


2     Absent material revisions from the relevant date, we cite a statute’s
current version.


                                      3
                            STATE v. MIRANDA
                            Decision of the Court

Miranda took $18,000 from Maria without her permission and with no
intent to return it. See State v. Williams, 209 Ariz. 228, 231, ¶ 6 (App. 2004)
(noting that, when faced with conflicting evidence, “it [i]s for the jury to
weigh the evidence and determine the credibility of witnesses”) (citing State
v. Cid, 181 Ariz. 496, 500 (App. 1995)).

¶8            Having reviewed the entire record for reversible error, we
find none. See Leon, 104 Ariz. at 300 (“An exhaustive search of the record
has failed to produce any prejudicial error.”). All proceedings complied
with the Arizona Rules of Criminal Procedure. So far as the record reveals,
Miranda was represented by counsel at all stages of the proceedings and
was present at all critical stages. The jury was properly comprised of eight
jurors, and the record shows no evidence of jury misconduct. See A.R.S.
§ 21-102(B); Ariz. R. Crim. P. 18.1(a). Miranda was given the opportunity
to speak at sentencing, and the trial court stated on the record the evidence,
materials, and factors it considered in imposing the sentence. Additionally,
the sentence imposed was within the statutory limits.

                              CONCLUSION

¶9              Miranda’s conviction and sentence are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Miranda’s
representation in this appeal have ended. Defense counsel need only
inform Miranda of the outcome of this appeal and her future options,
unless, upon review, counsel finds an issue appropriate for review by our
supreme court. State v. Shattuck, 140 Ariz. 582, 584-85 (1984).

¶10           Miranda has thirty days from the date of this decision to
proceed, if she wishes, with an in propria persona petition for supreme court
review. See Ariz. R. Crim. P. 31.19(a). Upon the Court’s own motion, we
also grant Miranda thirty days from the date of this decision to file an in
propria persona motion for reconsideration.




                                    :ama




                                      4